ORDER

PER CURIAM.
Ralph Buckley, appellant, appeals his sentence on two counts of statutory sodomy in the first degree. On appeal, appellant contends that the trial court erred by: (1) permitting the State to present Dr. Frasier’s testimony that a normal anal examination did not rule out penetration; (2) failing to instruct the jury to disregard hearsay testimony stating that victims, ages 6 and 5 had disclosed sexual abuse to a Division of Family Services (“DFS”) worker; and (8) overruling his objection to the prosecutor’s argument to the jury that vouched for victims’ credibility and argued facts outside of the record.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles' of law would have no precedential value. We affirm the judgments pursuant to Rule 30.25(b).